Citation Nr: 1234327	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 2000 to January 2003.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for service connection for hypertension.  

Also in that decision, the RO denied a claim for service connection for a disability manifested by shortness of breath.  This issue was listed on the December 2008 statement of the case, but on his February 2009 appeal form, the Veteran stated he was only appealing the decision on the claim for service connection for hypertension.  In the September 2012 informal hearing presentation, the Veteran representative listed this issue as being on appeal.  The Board finds this issue is not on appeal at this time.  

The Veteran's Virtual VA file has been reviewed, but currently only contains procedural documents.  

The claim for whether there is new and material evidence to reopen a claim for service connection for a disability manifested by shortness of breath has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

The Veteran requested a local Board hearing on his February 2009 appeal form.  The Veteran was scheduled for a hearing, notified at his last known address and failed to appear for the hearing.  In June 2011, the Veteran's local representative wrote to the national office and stated that the Veteran requested de novo review and a travel Board hearing.  Also included with this letter were service personnel and service treatment records.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  On remand, the Veteran should be scheduled for a travel Board hearing by his local RO.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

